ORDER

PER CURIAM.
Robert E. Thomure, Jr. (“husband”) appeals the judgment of dissolution of marriage of the trial court awarding Deborah J. Thomure (“wife”) $600.00 per month for her support and maintenance and awarding wife attorney’s fees in the amount of $3,000.00. Husband claims the trial court erred in its judgment because wife has sufficient income and marital property to make such awards improper.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).